Jennie Hickman, Louis Overstreet and John Allen brought these actions originally in the Greene Common Pleas against the City of Xenia to recover back a fine paid which was assessed by a Police Judge in said city.
It appears that the charter of the city provided for the appointment of a Police Judge who was to have the authority, jurisdiction, and powers of a mayor of other municipalities.
The judgment of the Common Pleas in sustaining a demurrer to Hickman’s petition was aifirmed by the Court of Appeals.
Hickman et in the Supreme Court contends: that the provision of the charter providing' for the appointment of a Police Judge was unconstitutional and therefore void and that the city commission therefore had no authority to appoint a Police Judge and that the acts of said Police Judge were of no effect.